Title: To Thomas Jefferson from Burrill Carnes, 23 January 1789
From: Carnes, Burrill
To: Jefferson, Thomas


Nantes, 23 Jan. 1789. As instructed in TJ’s letter of 15 Jan., has notified the merchants of Nantes of the arrêt of 7 Dec. 1788.—Some unexpected business may require his presence in America for a few months; asks “whether the honor of the Execution of your orders here, during that time, can not be intrusted to another person,” whose name he will mention before leaving. If he goes it will be within a month on a ship recently arrived from Baltimore, “consign’d to me and bound to Savanna.” Offers to carry out any commands TJ may have. Among the distressed American seamen here “during the late extreme cold weather, there is still one remaining who belongs to Alexandria,” Virginia, and who cannot accept an offer of passage to Savannah because  he owes £140. If he cannot discharge his obligations, he may be “forced to a long and dangerous Voyage to the Coast of Guinea. If any assistance could be given this poor man I think I can venture to say he would ultimately reimburse it, tho’ being a stranger to me I could not undertake to be answerable for the amount.”
